DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 29-34 in the reply filed on 05/09/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently, claims 21-40 are pending.  Claims 21-28 and 35-40 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 29-34 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “The present invention relates generally to”.  This language should be avoided.

 Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
             The disclosure is objected to because of the following informalities: The specification lacks section headings such as a section entitled:  Brief Description of the Drawings.  
Appropriate correction is required.

 The specification is also objected to because it fails to comply with CFR 1.821(d), which states:
(d)Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.
 
 For example, pages 6 and 22 of the current specification, contains a nucleic acid or amino sequence without providing the appropriate sequence identifier (SEQ ID NO:).  Applicant is required to check the rest of the disclosure for any other nucleic acid or protein sequences and list them in a sequence listing and identify them with a proper SEQ ID NO.
	The specification and sequence listing must be amended to bring it into sequence compliance.  For any response to this office action to be fully compliant, the response has to bring the application in compliance with sequence rules. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 29-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
            Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
           Step 1: Is the claim directed to a statutory category?  Yes, the claims are directed to a process.
            Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
            Claim 32 recites an abstract idea because the steps of determining whether a concentration of Serum Amyloid A is above a specified level and indicating treatment to be administered again or indicating withdrawal of treatment is a judicial exception since given their broadest interpretation they do not clearly go beyond reviewing data mentally or use of a general computer.  The claim also relies upon the judicial exception of the levels of Serum Amyloid A in subjects having been exposed to a treatment. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation.  Such steps of “determining and”   “indicating” reads on forming an observation/evaluation/judgment/opinion See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. Such concepts as assessing an abnormal condition i.e. altered marker levels by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).    Claims also imply comparing to a specified level.  Such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  
           
           Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
           This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, determining the amount to be above or below a specified level and indicating further treatment or withdrawal of treatment without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay.            
           Applicant's method steps are not tied to a particular machine and does not perform a transformation.  Further, there are not specific active steps such as administering an antibiotic.  The claims merely are directed to the indication of treatment and no active method step of treatment.  There are no additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  As in Mayo, there is no requirement that a doctor act on the results of the method.

          ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
           The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
          In addition to the judicial exceptions, the dependent claims also recite steps of use of an analytical device comprising a housing, viewing window, conjugate release zone, detection zone and control zone these steps are recited at a high level of generality and are routinely performed (see art below).  These steps are interpreted as insignificant extra solution (mere data gathering).  Using an device to detect a marker(s) from a subject is routine well understood purely conventional taken by others as shown in the art below.  Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (Guidance at 74624).        

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Casl et al (Ann Clin Biochem 1993; 30, pages 272-277) in view of Barasch et al (US 2013/0072580) or Kleinfeld (US 2003/0054412).
Casl et al discloses a method of monitoring the therapeutic response of a patient to antimicrobial therapy (e.g. pgs 272-273, 277).  Casl et al discloses determining the concentration of serum amyloid A protein (SAA).  Casl et al discloses determining the concentration each day after admission (e.g. page 274).  Casl et al discloses determining the concentration 3 days after administration of antibiotics and comparing to the previous concentration (specified level) and determining a decrease back to normal (e.g. page 274).  Casl et al also discloses that the concentration can be increased and in this embodiment the antibiotic therapy should be changed (e.g. page 275).  Casl et al discloses that the quantitative determination of SAA is performed with a micro ELISA test (analytical device).
Casl et al differs from the instant invention in failing to teach the specified level is 15 ug/ml.
Barasch et al teaches that it is known and conventional in the art to establish a threshold amount and that one can alter the cutoff values to get a balance of sensitivity and specificity (e.g. para’s 0042, 0084).  Barasch et al also teaches that it is known in the art devices such as test strips can be configured to give a positive result only if a threshold level is met (e.g. para 0054).
Kleinfeld teaches that it is known and conventional in the art to compare the level of a measured biomarker throughout therapy to that of a threshold level to monitor the efficacy of the therapy (e.g. para’s 0015-0018).
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a threshold such as taught by Barasch et al into the method of Casl et al because Barasch et al shows that it is known and conventional in the art and allows for a desired sensitivity and specificity.  With respect to the specific level of the threshold as instantly recited Barasch et al specifically teaches the level can be altered and also the optimum threshold level can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a threshold level such as taught by Kleinfeld into the method of Casl et al because Kleinfeld et al shows that it is known and conventional in the art and provides for monitoring the efficacy of a therapy.  With respect to the specific level of the threshold as instantly recited the optimum threshold level can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
With respect to the recitation “the treatment can be withdrawn” as recited in claim 29.  Casl et al specifically teaches that after therapy the concentration is compared to a previous level and determined until the concentration of the SAA is back to normal and one of ordinary skill in the art would recognize that when the level is back to normal that this would indicate that therapy can be withdrawn.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Casl et al in view of Barasch et al or Kleinfeld as applied to claims 29-31 above, and further in view of Boehringer et al US 2008/0138842) and Mendel-Hartvig et al (US 2002/0001852).
See above for the teachings of Casl et al., Barasch et al and Kleinfeld.
Casl et al., Barasch et al and Kleinfeld differ from the instant invention in failing to teach the use of a lateral flow device.
Boehringer et al teaches that it is known and conventional in the art to ultize a lateral flow assay device to determine the amount of an analyte of interest (e.g. abstract, para’s 0006, 0038, 0061, 0089).  Boehringer et al teaches the device can comprise a housing and a window area to view the control and capture sites of a detection zone (e.g. para 0056) and also discloses that when a housing is used that a sample receiving region must be exposed to allow for sample to come into contact with a sample receiving region of test strip (e.g. para 0056).   Boehringer et al teaches that the housing comprises a lateral flow test strip (analyte detection zone) comprising a conjugate pad (conjugate release zone) in fluid communication with test line and control line (detection zone) (e.g. pages 6-10 and Fig. 2).  Boehringer et al discloses contacting the sample with the test strip and allowing the sample to flow through conjugate pad, test line and control line (e.g. para’s 0105-0109).  Boehringer et al discloses that detection can be done by the naked eye (e.g. para 0014).
It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a lateral flow assay device such as taught by Boehringer et al into the modified method of Casl et al for detecting serum amyloid A because Boehringer et al shows that this provides a means to achieve a highly sensitive, rapid and reliable determination of the presence of an analyte in a liquid solution (e.g. para 006).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a lateral flow assay device such as taught by Boehringer et al into the modified method of Casl et al for detecting serum amyloid A.
Casl et al., Barasch et al., Kleinfeld and Boehringer et al differ from the instant invention in failing to explicitly state a sample well in the device.
Mendel-Hartvig et al teaches that it is known and conventional in the art to include a sample well in a lateral flow assay device (e.g. para 0029, Fig. 1).
 It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a sample well such as taught by Mendel-Hartvig et al into the modified method and device of Casl et al because Boehringer et al teaches that when a housing is used that a sample receiving region must be exposed to allow for sample to come into contact with a sample receiving region of test strip and Mendel-Hartvig et al shows that it is known and conventional in the art to include a sample well in a housing to provide for sample application to a test strip.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a sample well such as taught by Mendel-Hartvig et al into the modified method and device of Casl et al.
With respect to a concentration at or above 15 ug/ml and a concentration range 7.5 – 1000 ug/ml as recited in claim 32.  The combination of Casl et al., Barasch et al., Kleinfeld, Boehringer et al and Mendel-Hartvig et al teach a device comprising the same housing, flow path, sample well, conjugate release zone, detection zone and control zone as currently recited and therefore it is deemed that the modified device in the modified method of Casl et al would produce a line at 15 ug/ml and have a concentration range of 7.5 – 1000 ug/ml.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641